Citation Nr: 0014907	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability.

2.  Entitlement to service connection for a chronic right 
ankle disability.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his sister, and his mother


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated February 18, 1997, which 
vacated an April 1996 Board decision as to the issues on 
appeal and remanded the case for further development.  The 
appeal arose from an April 1992 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive evidence demonstrates the veteran's right knee 
disorder was not incurred during active service.

3.  Persuasive evidence demonstrates the veteran's right 
ankle disorder was not incurred during active service.


CONCLUSIONS OF LAW

A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

A chronic right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for report or treatment 
for right knee or right ankle injuries.  Records reveal that 
in July 1956 the veteran suffered a severe left ankle sprain 
as a result of a parachuting accident.  In October 1958 the 
veteran reported a horse had fallen on him approximately two 
weeks earlier.  The diagnosis was torn collateral ligament; 
however, there was no indication as to which knee was 
involved.  Later in October 1958 the veteran reported his 
automobile had been hit by a train.  There were no complaints 
or findings as to the right ankle or knee and a physical 
examination was negative.

A February 1960 report of medical history noted a period of 
hospitalization in 1956 for a sprained left ankle but did not 
identify any history of right knee or right ankle injuries.  
No lower extremity abnormalities were found during the 
veteran's February 1966 separation examination.  

In a January 1980 application for VA benefits the veteran 
reported that in an August 1959 accident he sustained 2 
broken legs, a broken ankle, a broken left shoulder, 8 broken 
ribs, and a broken back.  He also stated he incurred left 
shoulder injuries in a parachuting accident in Okinawa in the 
early 1960's.

In a February 1980 accident report the veteran stated he 
incurred a broken back, broken legs, broken ankle, broken 
left shoulder, and cracked ribs in an August 1958 parachuting 
accident with the 101st Airborne Division at Fort Campbell, 
Kentucky.  He stated an accident report was filed at the Fort 
Campbell hospital.  In a separate February 1980 accident 
report he claimed he incurred back, left shoulder, and leg 
injuries in Okinawa in a parachute landing.  

During a March 1980 VA orthopedic examination the veteran 
reported he sustained left ankle, left shoulder, and multiple 
rib fractures in a 1958 parachuting accident.  The examiner 
noted the veteran provided no history of leg fractures at the 
time of the examination.  The report did not include 
examination of the right knee or ankle and no diagnoses 
related to these joints were provided.

Private medical records dated in December 1980 show the 
veteran reported a history of right hip and back injuries in 
1960 and having been partially paralyzed for 6 months as a 
result of a parachuting injury.  No opinion as to etiology 
was provided.

VA medical records include a June 1991 x-ray examination 
report which found no evidence of fracture or osseous lesions 
to the right knee.  There was a slight prominence of the soft 
tissues about the knee probably related to trauma.  In July 
1991 the veteran reported a right knee deformity, right hip 
pain, and right ankle pain and swelling subsequent to a fall 
in February 1991.  A July 24, 1991, VA orthopedic clinic 
report noted x-ray examination of the right ankle revealed an 
old medial malleolus fracture.  The report of that 
examination is not of record; however, other x-ray 
examination reports also dated in July 1991 revealed no gross 
evidence of right ankle fracture or bone pathologies.  

In July 1991 the veteran, in essence, requested entitlement 
to service connection for disabilities including a right 
ankle disorder and a right knee disorder, secondary to a fall 
as a result of the right ankle disorder.  In support of his 
claim the veteran submitted a copy of a document labeled as 
an extract from a publication by General Westmoreland which 
described a parachuting incident in April 1958 at Fort 
Campbell, Kentucky.  The document noted that 7 men had been 
dragged to their deaths as a result of adverse weather 
conditions during that event.

VA medical records show x-ray examinations in February 1992 
found a normal right ankle and a normal right knee.  There 
was no evidence of bone or joint abnormality.  

During VA examination in March 1992 the veteran reported he 
sustained a right ankle fracture in a parachute jump in April 
1958.  The examiner noted the veteran was able to fully 
extend and flex the ankle but that the lateral malleolus was 
extremely tender to palpation and appeared to have some 
increased osteoarthritic change.  The diagnoses included 
osteoarthritis of the right ankle from injury in parachute 
jumps during his tour of duty and chronic pain and internal 
right knee derangement secondary to parachute jumps during 
service.  

VA medical records dated in 1992 show the veteran was treated 
for a right knee disorder.  A July 1992 hospital report noted 
the veteran injured his right knee while walking down stairs 
in February 1991.  Records show the veteran underwent 
arthroscopy of the right knee in July 1992.

At a personal hearing in August 1992 the veteran's mother 
testified that she recalled he had a cast on his right leg 
after a parachuting accident in 1958.  Transcript, p. 2 
(August 1992).  His sister testified that she recalled the 
veteran incurred a leg injury in a horse riding accident and 
that he was injured at Fort Campbell in 1958.  Tr., p. 4.  
The veteran testified that in 1958 he injured his right ankle 
and knee in a parachuting accident while jumping with General 
Westmoreland, and that he was told the ankle was fractured 
when the cast was applied at the Fort Campbell hospital.  
Tr., p. 10.  He stated the right knee was jammed in the same 
accident and that the first cast was above the knee but was 
cut down after 2 or 3 weeks.  Tr., p. 11.  

An undated statement from T.R. presented at the August 1992 
hearing noted the veteran fell while horseback riding in the 
summer of 1957.  No information as to whether any injuries 
were incurred at that time was provided.

VA medical records dated in September 1992 note the veteran 
reported right ankle instability as a result of an old 
parachuting accident.  The report shows treatment for right 
ankle and right knee disorders without opinion as to 
etiology.

During a personal hearing before a Member of the Board the 
veteran reported he sprained his left ankle in 1956, that he 
injured his right knee in a horse riding accident in 1957, 
and that he fractured his right ankle and jammed his right 
knee in a parachuting accident in April 1958.  Board Hearing, 
p. 3 (June 1993).  He stated he was treated at the Fort 
Campbell hospital for these injuries.  B.H., pp. 4-6.  The 
veteran's spouse testified that when she met the veteran in 
1962 he walked with a slight limp favoring the right leg.  
B.H., p. 11.  

In a September 1994 statement in support of the claim the 
veteran reported his military occupation specialty had been 
changed from infantry/paratrooper to "Duty Soldier" because 
of injuries during service, including a right knee injury in 
April 1957 while horseback riding and a fractured right ankle 
and jammed right knee in April 1958.  

VA medical records dated in June 1998 include an x-ray 
examination which revealed small spurs along the margin of 
the medial malleolus and a tiny periarticular spur anteriorly 
at the ankle joint.  Additional VA medical records indicate 
treatment for right ankle and right knee disorders without 
opinion as to etiology.

In a July 1999 statement in support of the claim the veteran 
restated his account of the parachuting accident in April 
1958 in which he claimed he fractured his right ankle, jammed 
his right knee, and fractured his right pelvis.  

VA examination in September 1999 found it was not likely that 
the veteran's present right knee and ankle disorders were due 
to injuries during military service.  The examination report 
summarized the pertinent evidence of record and noted the 
veteran's claims file had been reviewed.  It was the 
examiner's opinion that there was no evidence other than the 
veteran's past and present subjective statements to support 
the veteran's claim of injury during service.  

Analysis

Initially, the Board notes the veteran's claim is found to be 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The record reflects that in September 1998, pursuant to the 
November 1997 remand order, the RO requested the veteran 
provide detailed information regarding the incidents in which 
he injured his right knee and ankle.  Although in August 1999 
the veteran submitted correspondence which restated 
information previously provided concerning a parachuting 
injury in April 1958, the Board finds the information 
provided is not sufficient to warrant an additional search 
for alternative service records.  

The Court has held that "[t]he duty to assist is not always 
a one-way street" and that a claimant cannot passively wait 
for assistance in circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The evidence 
of record includes service medical records dated before and 
after the veteran's reported injury in 1958 and a March 1980 
National Personnel Records Center report transmitting all 
available medical records and line of duty investigations to 
the RO.  Therefore, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, and 
that all reasonable doubt be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).

In this case, based upon the evidence of record, the Board 
finds entitlement to service connection for right ankle and 
right knee disorders is not warranted.  Persuasive medical 
evidence demonstrates the veteran's present right ankle and 
knee disorders were not incurred during active service.  In 
addition, there is no competent evidence linking the 
veteran's present right ankle or knee disorders to a 
horseback riding accident, an accident involving a train, 
parachuting injuries in Okinawa in the early 1960's, or any 
other incident during active service or continuing post-
service symptomatology.

Although a March 1992 VA examination report concluded that 
the veteran's right ankle and right knee disorders were 
related to a parachuting injury during service, the Board 
finds the September 1999 VA medical opinion more persuasive.  
The Board notes the September 1999 opinion was based upon an 
examination and a comprehensive review of the veteran's 
claims file but that the March 1992 opinion appears to have 
been provided based solely upon an examination and the 
veteran's reported medical history.  

The record reflects that the conclusions in the March 1992 
examination-ray report were primarily based upon the 
veteran's reported history of a right ankle fracture in 1958; 
however, the Board finds this report is inconsistent with 
information included in the veteran's service medical records 
and is not supported by other probative evidence.  The Board 
notes, in the absence of affirmative service medical 
evidence, the February 1960 report of medical history which 
reported treatment for a left sprained ankle in 1956 but did 
not address the alleged fracture to the right ankle or injury 
to the right knee reportedly occurring in 1958 is strong 
evidence against the veteran's claim.  

The Board further finds the testimonial evidence from family 
members in support of the veteran's claim provided over 
30 years after the fact warrants less probative weight than 
the contemporaneous service medical records and medical 
opinion based upon the record.  The Board finds the veteran's 
own statements as to the alleged injuries in April 1958 
warrant less evidentiary weight because they are inconsistent 
with his prior reports of injury and with his documented 
medical history.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Based upon the 
evidence of record, the Board finds the preponderance of the 
evidence is against the claims for entitlement to service 
connection for chronic right knee and chronic right ankle 
disabilities. 


ORDER

Entitlement to service connection for a chronic right knee 
disability is denied.

Entitlement to service connection for a chronic right ankle 
disability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

